‘ uniform issue list department of the treasury - internal_revenue_service washington d c tax_exempt_and_government_entities_division pnaa lp rast attn legend state a statute b statute c statute d statute e statute f statute g form h form plan x plan y dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date date date date date date date date date and date from your authorized representative concerning the pick up of certain employee contributions to plan y under sec_414 of the internal_revenue_code the following facts and representations have been submitted state a established plan x for the benefit of eligible employees of participating employers plan x requires mandatory employee contributions and is qualified under code sec_401 in addition plan x is a governmental_plan as described in sec_414 in the legislature of state a adopted the predecessor to statute b directing all employers of plan x participants to pick up the mandatory employee contributions as provided by code sec_414 in the internal_revenue_service ruled that amounts picked up by the employers participating in plan x satisfy the requirements of sec_414 in the legislature of state a amended statute c allowing plan x participants who purchase credited service pursuant to state a statutes to either make payments directly to plan x or elect to have the employers pick up the payments through a salary reduction program in the internal_revenue_service ruled that amounts picked up by the employers in plan x pursuant to statute c satisfy the requirements of sec_414 in the legislature of state a enacted statute d which authorized the creation of plan y the governing board which established and administers plan x also established and administers plan y while plan y will be filed with the internal_revenue_service for a determination_letter it is represented that-plan y is qualified under code sec_401 a plan y is a governmental_plan of state a as described in code sec_414 plan y is also a defined_contribution_plan described in code sec_414 since it provides for an individual_account for each member and for benefits based solely on amounts contributed to the member’s account together with any income expenses gains and losses and any forfeitures of account of other members which may be allocated to the member’s account under statute d and plan y the term employer means any agency or department of state a or any agency or department of a political_subdivision of state a that has employees participating in plan x and that adopts plan y employer adopts plan y any employee member of the employer may elect to participate in plan y under the provisions of plan y an eligible_employee who desires to enroll in plan y shall do so by completing form not enroll when first eligible to do so the employee may enroll as of any subsequent enrollment_date by completing form i if an employee does if an statute f and plan y provide that if an employee elects to participate in a plan pursuant to this subsection the employee shall contribute an amount equal to at least one per cent of the employee’s gross salary an election to participate in a plan is irrevocable and shall be for a period of at least one year an employee may annually increase or decrease the employee contributions in increments of one per cent up to the maximum allowed by law statute e and plan y provide that although designated as employee contributions all employee contributions made to a plan shall be picked up and paid_by the employer in lieu of contributions by the employee the contributions picked up by an employer may be made through reduction in the employee’s salary or an offset against future salary increases or a combination of both an employee participating in a plan does not have the option of choosing to receive the contributed amounts directly instead of the employer paying the amounts to the plan it is intended that all employee contributions that are picked up by the employer as provided in this subsection shall be treated as employer contributions under code sec_414 shall be excluded from employees’ gross_income for federal and state_income_tax purposes and includible in the gross_income of the employees or their beneficiaries only in the taxable_year in which they are distributed the specified effective date of the pick up pursuant to this subsection shall not be before the date the plan receives notification from the internal_revenue_service that pursuant to sec_414 the employee contributions picked up shall not be included in gross_income for income_tax purposes until the time that the picked up contributions are distributed by pension payments until notification is received any contributions made under this subsection are made with after-tax contributions also in state a enacted statute g authorizing the creation of a deferred retirement option plan drop program under plan y under the drop program an employer may enter into an agreement with a member who is participating in plan x and who has attained normal_retirement_age under plan x whereby the member may work for up to an additional months upon conclusion of such additional service after attaining normal_retirement_age the member shall then be entitled to receive credited service under plan x for two times the year s worked the costs for the additional credited service shall be at the same rate as for any public service purchase determined pursuant to state a statutes once the cost for purchasing the additional years_of_service is determined the member and employer pursuant to statute g agree to the allocation between them for payment of the purchase costs and they shall make contributions as so agreed to be paid during the term of the agreement during the period of additional employment after attaining normal_retirement_age the employer's and member's contributions are credited to the employer and employee drop accounts maintained on behalf of each drop member under plan y any member contributions are irrevocable and subject_to the same pick up provisions contained in statute e discussed above upon successful conclusion of the additional service the amount credited to plan y is then transferred to plan x to purchase the credited service earned by the member under the drop program if the amount allocated to the member's drop accounts exceeds the cost for purchasing the years of credited service such excess is distributed to the member if the amount held in the drop accounts is less than the amount necessary to purchase the additional years_of_service then the member will be required to make an extra contribution to plan x to pay for the difference if the member does not complete the additional service pursuant to the agreement between the member and his or her employer then the member is not entitled to the additional credited service under plan x but rather will receive a distribution from plan y equal to the amount allocated to the member's employer and employee drop accounts in order to ensure pick-up treatment for any member contributions credited to an employee drop account the following amendments to the eligibility provisions of the drop program under plan y are proposed first each employee in recognized employment who has been offered a termination option as provided in statute g shall become a participant on the date the employee enrolls in the drop program and second each employee who is or will become eligible to become a participant as provided in the first proposed amendment shall enroll for earnings reduction by completing form h such form h shall be delivered to the director and shall become effective on the date the employee enrolls in the drop program based on the foregoing facts and representations you have requested the following rulings the supplemental contributions made by a member to plan y under statute f which are picked up by the member's employer pursuant to statute e satisfy the requirements of code sec_414 - the contribution amounts made by a member under the drop program which are picked up by the member's employer pursuant to statute e satisfy the requirements of code sec_414 regarding ruling requests one and two code section-414 h provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of section a a the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate statute e and plan y established thereunder provide that although designated as employee contributions all employee contributions made to the plan shall be picked up and paid_by the employer in lieu of contributions by the employee the contributions picked up by an employer may be made through reduction in the employee’s salary or an offset against future salary increases or a combination of both an employee participating in the plan does not have the option of choosing to receive the contributed amounts directly instead of the employer paying the amounts to the plan however statute f and plan y also state that if an employee elects to participate in the plan pursuant to this subsection the employee shall contribute an amount equal to at least one per cent of the employee’s gross salary an election to participate in the plan is irrevocable and shall be for a period of at least one year an employee may annually increase or decrease the employee contributions in increments of one per cent up to the maximum allowed by law these employee elections are inconsistent with criterion set forth in revenue rulings and for pick-up plan treatment criterion provides that the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plan under statute f the participant can elect to contribute to plan y at any time and may change the amount of contribution after one year to satisfy criterion of revenue rulings and however the employee must have a one- time election to contribute a selected percentage of pay and that election must carry forward during the employee’s entire period of employment in addition the election must be made within the later of months of the date of hire or months of the date that the employee is first eligible to participate since statute f does not satisfy criterion of the revenue rulings we conclude with respect to ruling_request one that the supplemental contributions made by a member to plan y under statute f which are picked up by the member's employer pursuant to statute e do not satisfy the requirements of code sec_414 participation in the drop program as specified in the proposed plan amendments satisfies the requirements of the above referenced revenue rulings because members shall elect to participate upon first becoming eligible such election is irrevocable for the remainder of their employment and their rate of contribution shail remain fixed therefore with respect to ruling_request two we conclude that the contribution amounts made by a member under the drop program which are picked up by the member's employer pursuant to statute e satisfy the requirements of code sec_414 with respect to the drop program the effective date for the commencement of the proposed pick up as specified in statutes e and g cannot be any earlier than the later of the date the statutes are signed or put into effect the date the participating employer adopts plan y or the date the employee signs form h to participate in the drop program this ruling is conditioned on adoption by the governing board_of plan y of the above-described proposed amendments to the eligibility provisions of the drop program for purposes of the application of code sec_414 it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that plan x and plan y will be qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions please call sincerely yours haudheu- e zuck man- andrew e zuckerman manager employee_plans technical group enclosures deleted copy of the ruling notice cc
